Citation Nr: 0804121	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
a bilateral foot disorder claimed as due to medical treatment 
provided by the Department of Veterans Affairs (VA).  

2.  Entitlement to an increased rating for gastritis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2002 and June 2003 
by the Department of Veterans Affairs (VA) Louisville, 
Kentucky, Regional Office (RO).  

A hearing was held before the undersigned acting Veterans Law 
Judge in October 2005.  The Board remanded the case for 
additional development in November 2005.  

The appeal for a higher rating for gastritis is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The appellant's claim for compensation for a bilateral 
foot disorder under 38 U.S.C.A. § 1151 was previously denied 
by the Board in March 1997 on the basis that there was no 
evidence that his disorder was caused by VA treatment.  The 
appellant did not perfect an appeal of the decision.

2.  The additional evidence presented since March 1997 is 
cumulative and redundant of the evidence of record at the 
time of the prior denial of the claim, and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The March 1997 decision that denied compensation under 
38 U.S.C.A. § 1151 is final; new and material evidence has 
not been submitted to reopen the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a bilateral foot 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West. 2002); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2001, November 2001, April 2002, April 
2003, March 2006, and September 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that the veteran has been informed through the letters of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In addition, the correspondence 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  Although 
the veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim, this did not result in 
any prejudice as he was later provided proper notice and 
allowed a reasonable period of time to submit evidence, with 
subsequent readjudication of his claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
medical treatment records have also been obtained, and he has 
been provided disability evaluation examinations.  He has 
also had a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to reopen the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The appellant's claim for compensation for a bilateral foot 
disorder is premised on 38 U.S.C.A. § 1151.  Title 38, 
U.S.CA. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  

The veteran's claim for benefits under § 1151 was previously 
denied by the Board in March 1997.  The evidence which was of 
record at that time included statements and testimony from 
the veteran in which he alleged that his disability of the 
feet was due to the VA medical personnel using a broken 
ultrasound device when providing therapy for his heel spurs.  
He reported that this broken device caused burns to the 
tissue on the bottom of his feet, and resulted in permanent 
disability.   

Also of record were VA treatment records pertaining to the 
feet.  A VA radiology record dated in February 1991 reflects 
that he reported having painful heels, and X-rays revealed a 
calcaneal spur on the right and some degenerative changes of 
the first metatarsophalangeal joint on the right.  VA 
treatment records dated in June 1991 reflect that after being 
given ultrasound treatments the veteran reported increased 
burning sensation on both feet.  It was noted that the 
ultrasound head was cracked.  VA health care providers 
contacted the manufacturer which indicated that a crack would 
not affect the performance of the unit.  Two VA health care 
providers examined the veteran and found no evidence of 
tissue damage.  Another note indicates that a representative 
from the company stated that a superficial burn and redness 
to the areas could be sustained, but that deep tissue damage 
was not likely.  A VA Memorandum dated in August 1991 
indicates that the Chief of Physical Therapy inspected the 
damaged ultrasound unit and found that even with the unit set 
for maximum output he could feel absolutely no output from 
the unit.  

In the decision of March 1997, the Board concluded that there 
was no reasonable possibility that the bilateral foot 
disability was caused by VA treatment.  The veteran was 
notified of the decision later that month, but did not 
appeal.  

The March 1997 decision became final based upon the evidence 
then of record. 38 U.S.C.A. § 7104.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under the version of the regulation which is applicable in 
this case based on the date of the request to reopen, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration which is neither 
cumulative nor redundant and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.

In February 2001, the veteran asked that the claim for 
benefits under § 1151 be reopened.  However, he has not 
presented any pertinent medical opinion in support of his 
claim.  Although the veteran has offered his own opinion that 
he had an increase in disability due to the treatment given 
by VA, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-5.  The Board also notes that testimony provided 
by the veteran during his hearing held in October 2005 
essentially duplicates the testimony and statements which he 
had previously given prior to the previous denial of his 
claim.  

The Board has noted that a VA medical opinion has been 
obtained, however, the opinion weighs against the claim.  In 
this regard, the report of a VA feet examination conducted in 
July 2002 shows that the examiner reviewed the full history 
including the 1991 VA ultrasound treatment records.  The 
examiner stated that it was his medical opinion that the 
broken piece of ultrasound equipment used on the veteran many 
years ago has nothing to do with his current complaints, and 
indeed the veteran had to be reminded of that incident and 
its details.  The examiner further stated that the veteran's 
foot condition was not worsened by the broken equipment.  The 
Board notes that evidence which weighs against the claim 
cannot serve as a basis for reopening the claim.  The Court 
has held that evidence unfavorable to the veteran's case may 
not "trigger a reopening" of the claim.  Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).

Consequently, the Board finds that the evidence received 
since the March 1997 Board decision regarding the claim for 
compensation under 38 U.S.C.A. § 1151 for a bilateral foot 
disorder is cumulative of the evidence previously considered 
by the RO and not sufficiently significant to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the 1997 Board decision to deny 
compensation under 38 U.S.C.A. § 1151 for a bilateral foot 
disorder is not new and material, it follows that the claim 
for compensation under 38 U.S.C.A. § 1151 may not be 
reopened.  The prior decision denying the claim remains 
final.  


ORDER

The petition to reopen a claim for compensation under 
38 U.S.C.A. § 1151 for a bilateral foot disorder claimed as 
due to medical treatment provided by the VA is denied.  


REMAND

The RO issued the most recent supplemental statement of the 
case in June 2007.  Subsequently, however, in November 2007 
the veteran submitted additional items of evidence which 
pertain to the claim for a higher rating for gastritis, such 
as a medical record which pertains to treatment for 
gastritis.  The additional evidence was not accompanied by a 
waiver of the right to have that evidence considered by the 
RO.  The Board contacted the veteran by letter in December 
2007 and requested clarification as to whether the veteran 
wished to waive RO consideration of the additional evidence 
which he had submitted.  However, the veteran did not reply 
to that letter.  Therefore, the Board is precluded from 
considering that evidence in the first instance.  See 38 
C.F.R. §§ 19.31, 20.1304 (2007).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record 
including the additional evidence 
received since the issuance of the last 
SSOC, and determine whether the 
appellant's claim for a higher rating for 
gastritis may now be granted.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


